Name: Commission Regulation (EC) No 2067/96 of 29 October 1996 amending Regulation (EC) No 1000/96 as regards certain marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: marketing;  animal product
 Date Published: nan

 Avis juridique important|31996R2067Commission Regulation (EC) No 2067/96 of 29 October 1996 amending Regulation (EC) No 1000/96 as regards certain marketing standards for poultrymeat Official Journal L 277 , 30/10/1996 P. 0011 - 0011COMMISSION REGULATION (EC) No 2067/96 of 29 October 1996 amending Regulation (EC) No 1000/96 as regards certain marketing standards for poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultry (1), as last amended by Regulation (EC) No 3204/93 (2), and in particular Article 9 thereof,Whereas Commission Regulation (EEC) No 1538/91 of 5 June 1991, introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultry (3), as last amended by Regulation (EC) No 1000/96 (4) as regards the definition of capon and the relevant production criteria; whereas it is necessary to provide for a transitional period for the application of the new definition in order to take account of the interests of certain producers during the end-of-year marketing period;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Article 2 of Regulation (EC) No 1000/96 is hereby replaced by the following:'Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 March 1997.`Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 6. 7. 1990, p. 1.(2) OJ No L 289, 24. 11. 1993, p. 3.(3) OJ No L 143, 7. 6. 1991, p. 11.(4) OJ No L 134, 5. 6. 1996, p. 9.